DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 2/19/2021 has been entered. Claims 1-18, 20 and 25 remain pending in the application. Claims 19, 22-24 and 26-38 were cancelled. 

Priority
Examiner acknowledges claims to priority under 35 U.S.C. 120 or 121 for U.S. application 16616206 to U.S. provisional application serial No. 62510401 filed on 5/24/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021 was filed after the filing date of the application on 11/22/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the mount’s second interface includes a cavity in claim 2;
mount’s second interface includes a cavity that the wheel’s receiver nests in of claim 3;
the wheel’s receiver includes a land that nests in the mount’s second interface in claim 14;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both wheel’s hub in paragraph 0014 and blade.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  
Regarding claim 3, “wherein mount’s second interface” should be “wherein the mount’s second interface”.
Regarding claim 11, “a bearing surface that receives from the mount’s second interface loads that the material exerts on the blade while the blade cuts the material” should be “a bearing surface that receives from a mount’s second interface loads that a material exerts on a blade while the blade cuts the material”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, applicant claims a wheel in the preamble and further claim “a bearing surface that receives from the mount’s second interface loads that the material exerts o the blade while the blade cuts the material”, it is unclear if the applicant is only claiming a wheel for mounting blade or that the blade is part of the wheel. 
Regarding claims 15-17, it is unclear of the twenty-two/forty-four receivers includes the receiver in claim 11 or they are additional twenty-two/forty-four receivers (thus requiring twenty-four/forty-six receivers total)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-13, 15-18, 20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinn (US 20050166997 A1).
Regarding claim 1, Shinn teaches a tooth for a cutting system for grinding stumps and cutting brush (abstract), the tooth comprising: a blade (22/22’) that cuts material when the blade is urged through the material; and a mount (21/21’) that is operable to couple the blade to a wheel (10) of the cutting system (see Figure 3), the mount having:
a first interface (23/23’) where the blade couples with the mount,
a second interface (portion of 21 receive in 25, see Figure 3) operable to couple the mount with the wheel (see Figure 3), the second interface being configured to mimic and nest with a receiver (25) of the wheel and includes a bearing surface (29) that transmits to the wheel’s receiver loads that the material exerts on the blade while the blade cuts the material (see Figure 3), and
a hole (33/33’) that extends through the mount and is sized to receive and hold a fastener (34/34’) when the mount is secured to the cutting system’s wheel (see Figure 3).
Regarding claim 2, Shinn teaches the blade is releasably coupled with the mount’s first interface (see Figures 3-4).
Regarding claim 4, Shinn teaches the mount’s second interface includes a land (side surface of 21/21’ that face each other, see Figure 4) that nests in the wheel’s receiver (see Figure 3).
Regarding claim 5, Shinn teaches the mount’s first interface includes a surface that is flat (see Figure 3).
Regarding claim 7, Shinn teaches the bearing surface of the mount’s second interface is flat (see Figure 3).
Regarding claim 8, Shinn teaches the bearing surface of the mount’s second interface is defined by a vector that is normal to the surface, and is oriented such that the vector extends in the direction opposite the direction that the tooth travels when the blade cuts material (see Figure 3).
Regarding claim 9, Shinn teaches the mount’s second interface is rectangular in shape (see Figure 3).
Regarding claim 10, Shinn teaches the bearing surface of the mount’s second interface surrounds the hole (see Figure 3).
Regarding claim 11, Shinn teaches a wheel (10) for a cutting system for grinding stumps and cutting brush, the wheel comprising:
a hub (center mounting portion to the cutting head 15, see Figure 1) having a longitudinal axis about which the wheel rotates (see Figure 1);
a periphery (outer edge, see Figure 3);
a side that extends from the hub to the periphery (see Figure 3);
a receiver (25) located on the side and configured to mimic and nest with a second interface of a tooth’s mount (see Figure 2), wherein the receiver includes a bearing surface that receives from the mount’s second interface loads that the material exerts on the blade while the blade cuts the material (see Figure 3); and

Regarding claim 12, Shinn teaches the wheel is circular (see Figure 1).
Regarding claim 13, Shinn teaches the wheel’s receiver includes a cavity that the mount’s second interface nests in (see Figure 3).
Regarding claim 15, Shinn teaches the wheel includes twenty-two receivers each located on the side (at least twenty-two receivers on each side, see Figure 2, examiner notes that applicant is not claiming only include twenty-two receivers, thus the twenty-four receivers of Shinn meets the claimed limitation).
Regarding claim 16, Shinn teaches the wheel includes forty-four receivers (at least twenty-two on each side, thus the wheel includes at least forty-four receivers together, see Figure 2-3), twenty-two of which are located on the side, and the remaining twenty-two located on a second side of the wheel that also extends from the hub to the periphery (see Figures 1-3).
Regarding claim 17, Shinn teaches the wheel includes forty-four receivers (at least twenty-two on each side, thus the wheel includes at least forty-four on receivers together), twenty-two of which are located on the side, and the remaining twenty-two located on a second side of the wheel that also extends from the hub to the periphery (see Figures 1-3), with each of the twenty-two receivers being aligned with a respective one of the wheel’s remaining twenty-two receivers (see Figure 3).
Regarding claim 18, Shinn teaches a cutting system for grinding stumps and cutting brush, the system comprising:

a tooth (assembly of 21 and 22) mounted to the receiver of the wheel, the tooth comprising:
a blade (22) that cuts material when the wheel rotates about the hub’s longitudinal axis and the blade contacts the material (see Figure 4), and
a mount (21) that couples the blade to the wheel’s receiver (see Figure 3), the mount having a first interface (23) where the blade couples with the mount and a second interface (side of 21 that sit within 25, see Figure 3) where the mount couples with the wheel’s receiver (see Figure 3), wherein the second interface is configured to mimic and nest with the wheel’s receiver and includes a bearing surface that transmits to the bearing surface of the wheel’s receiver loads that the material exerts on the blade while the blade cuts the material (see Figure 3); and 
a fastener (assembly of 34 and 36) that secures the tooth to the wheel and holds the bearing surface of the mount’s second interface against the bearing surface of the wheel’s receiver, wherein the fastener does not include the bearing surface of the tooth’s mount (Examiner notes that currently the applicant is only claiming one set of mount (21) and receiver (25), since both the fastener 34 and nut portion 36 on mount 21’ are not bearing surface of the tooth’s mount (21), this current set up in Shinn meets the claimed limitation). Examiner notes 
Regarding claim 20, Shinn teaches the blade is releasably coupled with the mount’s first interface (see Figure 3).
Regarding claim 25, Shinn teaches the fastener has a cross-sectional area (area of the head of 34) and the bearing surface of the mount’s second interface has an area that is greater than the fastener’s cross-sectional area (the rectangular of 21 area is larger than the head of the fastener, see Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shinn (20050166997 A1).
Regarding claim 3 and 14, Shinn further teaches the mount’s second interface includes a land that nests in the mount’s second interface (see Figure 3) and the wheel’s receiver includes a cavity that the wheel’s receiver nests in (see Figure 3 of Shinn).

As the applicant had not point out the criticality of why the cavity should be on the second interface and the land should be on wheel. It would have been obvious to one having ordinary skill in the art to modify the device of mount/wheel to reverse/rearrange the location of the cavity and the land with the respected mount’s second interface and the respected wheel’s receiver, in order to still provide the nesting connection. Since the court has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) MPEP 2144.04 VI. A. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04 VI. C.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinn (20050166997 A1) in view of Green (US 7913727 B2).
Regarding claim 6, Shinn further teaches the mount’s first interface includes a surface that is flat (see Figure 3).
Shinn fails to teach the mount’s first interface includes a surface that is curved.
Green teaches a tooth comprising a mount (80), a blade (12), a mount’s first interface (84) includes a surface that is curved (see Figures 6-7).
It would have been an obvious matter of design choice to make the different portions of the mount’s first interface to including of whatever form or shape was desired or expedient in order to accommodate the blade being connected to, such as the curved shape, as taught by Green. Since the courts have held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 21144.04 IV. B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        12/30/2021